Order unanimously modified to the extent of - fixing the following values-:

*962
Block 1165 —Lot SO Land Building Total

1942-43 $1,948,000 $1,545,000 $3,493,000
1943-44 1,948,000 1,515,000 3,463,000
1944-45 1,948,000 1,485,000 3,433,000

Block 1165 —Lot 13

1942-43 30,000 2,000 32,000
1943-44 30,000 2,000 32,000
1944-45 23,000 2,000 25,000

Block 1165 —Lot 52

1942-43 31,000 7,000 38,000
1943-44 31,000 5,000 36,000
1944-45 24,000 5,000 29,000
and as so modified affirmed, with $20 costs and disbursements to the, defendants-respondents-appellants. The defendants-respondents having discontinued their appeal insofar as it related to the year 1944-45, the values fixed at Special Term for that year as to Lots 13 and 52 have not been disturbed. Settle order on notice. Present — - Martin, P. J., Glennon, Cohn, Callahan and Peck, JJ.